DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments, see remarks, filed May 19, 2022, with respect to the objection to the Abstract, the objections to claims 1 and 8-9, the rejection of claims 1-15 under 35 U.S.C. 101 and the rejection of claims 1-15 under 35 U.S.C. 112 have been fully considered and are persuasive.  The objections and rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to anticipate or render obvious determining a global flow speed field, the global flow speed field including a weighted combination of the first flow speed field and the second flow speed field for each position in the stratigraphic layer, weights of the combination being based on a distance of said position to the shore line and whether the position is within the continental zone or the marine zone; determining the real subsoil geological formation for the stratigraphic layer based on the determined global flow speed field; and determining a hydrocarbon reservoir based on the determined real subsoil geological formation, in combination with all other limitations as claimed by Applicant.
	Regarding claim 8, the prior art fails to anticipate or render obvious a circuit configured to determine a global flow speed field, the global flow speed field including a weighted combination of the first flow speed field and the second flow speed field 3Application No. 17/092,104 Reply to Office Action Dated January 19, 2022 for each position in the stratigraphic layer, weights of the combination being based on a distance of said position to the shore line and whether the position is within the continental zone or the marine zone; and a circuit configured to determine the real subsoil composition for the stratigraphic layer based on the determined global flow speed field, and determine a hydrocarbon reservoir based on the determined real subsoil composition for the stratigraphic layer, in combination with all other limitations as claimed by Applicant.
	Regarding claim 9, the prior art fails to anticipate or render obvious determining a global flow speed field, the global flow speed field including a weighted combination of the first flow speed field and the second flow speed field for each position in the stratigraphic layer, weights of the combination being based on a distance of said position to the shore line and whether the position is within the continental zone or the marine zone; determining the real subsoil geological formation for the stratigraphic layer based on the determined global flow speed field; and determining a hydrocarbon reservoir based on the determined real subsoil geological formation, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Massonnat et al. in U.S. Patent Publication 2021/0141111 teaches a method for determination of a real subsoil geological formation (Abstract).
Massonnat et al. in U.S. Patent Publication 2021/0141112 teaches a method for determination of a real subsoil geological formation (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISCHITA L HENSON/Primary Examiner, Art Unit 2865